Citation Nr: 0601231	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a contusion of the 
coccyx.


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The claims file indicates that the veteran had military 
service from May 1999 to February 2001, including service in 
the Florida Army National Guard and time spent on active duty 
for training.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which denied service 
connection for a left shoulder disability and a contusion of 
the coccyx.  The veteran is not represented in his appeal. 


FINDINGS OF FACT

1.  The veteran is not diagnosed with a current left shoulder 
disability.

2.  A contusion of the coccyx during service was acute and 
transitory.  It resolved without residual disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A chronic contusion of the coccyx was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records show that the veteran was first seen 
with complaints of left shoulder pain in March 2000, 
following heavy weightlifting.  The assessment was biceps 
tendinitis with secondary neuropraxia.  She continued to 
report pain and tenderness in the shoulder through March 
2000.  In April 2000, she reported that she was experiencing 
left hand numbness and color changes.  An examination 
revealed full active range of motion with pain when moving 
the arm above shoulder level.  Laxity was noted as well as 
positive impingement.  There was tenderness to palpation over 
the left anterior shoulder and biceps with multiple trigger 
points.  The assessment at this time was left shoulder 
instability and tendonitis.  

Service medical records from May 2000 show continued 
complaints of a painful left shoulder.  The veteran was seen 
on several occasions for this, and was given instructions on 
stretching exercises and ice massages.  Treatment records 
from May 2000 show that the condition was reported as 
beginning in basic training while running, and was now 
characterized by pain to the neck and hand.  She reported 
that her hand and arm changed color periodically, and this 
was followed by severe pain.  X-rays of the left shoulder 
revealed a slight downsloping of the acromion, and 
impingement syndrome was indicated as a possible assessment.  

A June 2000 arthrogram of the left shoulder was normal and a 
magnetic resonance image (MRI) from July 2000 was normal, 
clearly providing evidence against this claim.  At this time, 
referral was made to physical therapy with symptoms that were 
suspicious for reflex sympathetic dystrophy.  Treatment 
records from July 2000 show continued pain and color changes 
in the left extremity, with tenderness to palpation over the 
trapezius muscle being indicated.  In an examination given in 
September 2000, the veteran reported a history of painful or 
"trick" shoulder or elbow, and left shoulder pain and 
decreased range of motion was noted upon examination.

The veteran's case was referred to a Medical Evaluation Board 
for consideration.  The Board's December 2000 summary 
reported the veteran's left shoulder history, as well as the 
results of an examination which was essentially normal except 
for some tenderness at the base of the neck.  X-rays and MRI 
did not reveal any abnormality.  The board's findings were 
that the veteran's symptoms, although somewhat vague, were 
most likely consistent with a diagnosis of thoracic outlet 
syndrome.  The case was then referred to a Physical 
Evaluation Board for final disposition.  This Board's report, 
dated in January 2001, noted thoracic outlet syndrome without 
any history of trauma or injury.  The history was as reported 
by the veteran as left shoulder pain and color changes in the 
left arm and hand.  Physical examination was within normal 
limits, as were X-rays and MRI arthrogram.  

The Medical Board indicated that this condition existed prior 
to service and was a physically mechanical problem due to the 
veteran's anatomy which had become evident due to the extra 
physical requirements of Army life.  Upon review of the 
medical evidence of record the Board concluded that there was 
sufficient evidence to substantiate an existed prior to 
service condition for which the veteran was now unfit.  The 
condition was determined to have not been permanently 
aggravated by service and was the result of natural 
progression.  The Medical Board found that the proper 
disposition of the matter was separation from service without 
disability benefits.  Such a report clearly provides evidence 
against this claim.  

Subsequent medical evidence of record consists of a March 
2002 VA examination and a May 2004 statement from a private 
physician.  The March 2002 VA examination contains a history 
from the veteran in which she reported pain in her left 
shoulder following running during a training exercise in 
March 2000.  She indicated that she currently experienced 
pain in her left shoulder as well as discoloration.  She said 
her pain occurred daily and lasted from 5 to 45 minutes, and 
was precipitated by repetitive motions or doing pushups, and 
was alleviated by performing stretching exercises or taking 
medication.  Physical examination of the left shoulder was 
normal, including a normal Adson test for thoracic outlet 
syndrome.  The examiner's diagnosis was pain in the left 
shoulder with no objective findings.  Again, the Board must 
find that this report provides evidence against this claim. 

In a May 2004 statement, Dr. "J.H." reported that review of 
the veteran's records from 1996 to 1999 revealed no history 
of left shoulder complaints, evaluation, or treatment.

Upon review of the above evidence, the Board finds that 
service connection for a left shoulder disability is not 
warranted.  One requirement for service connection is that 
the current existence of the claimed condition be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F3d 1328 
(1997).  

At the veteran's VA examination, no objective disability was 
diagnosed, as the examiner indicated only that the veteran 
experienced pain in her left shoulder.  The Board notes that 
service connection is not warranted for pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Other medical 
evidence of record does not contain a diagnosis of a current, 
chronic disability of the left shoulder.  In the absence of 
such, service connection is not warranted.

The veteran has asserted that she has a left shoulder 
disability and that such is related to her military service.  
However, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent medical evidence showing a 
current left shoulder disability which was incurred in or 
aggravated by military service, service connection is not 
warranted.

The preponderance of the evidence is against the claim for 
service connection for a left shoulder disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     

With regard to the contusion of the coccyx, service medical 
records indicate that the veteran was seen in connection with 
a painful tailbone after falling from a height of 
approximately five or six feet on October 28, 1999.  She 
reported pain in the area, but X-rays were negative and there 
was no fracture.  She was diagnosed with a tailbone (coccyx) 
contusion.  Subsequent treatment records indicate that she 
was not using crutches, and that the condition was resolved.  
There are no additional treatment records which indicate any 
further treatment in this area.  Post-service medical records 
are negative for any complaint, treatment, or diagnosis of a 
coccyx problem.

Based upon the above evidence, the Board finds that service 
connection for a contusion of the coccyx is not warranted.  
Service medical records suggest that the injury the veteran 
was seen for during service was acute and transitory, and 
resolved without residual disability.  There is no evidence 
of post-service treatment for the condition, and no competent 
medical evidence of a continuing, chronic disability.  As 
indicated above, in the absence of evidence establishing the 
current existence of the claimed condition, service 
connection is not warranted.  Degmetich, supra.

The veteran has asserted that she has a contusion of the 
coccyx and that such is related to her military service.  
However, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.  In the absence of 
competent medical evidence showing a current contusion of the 
coccyx which was incurred in or aggravated by military 
service, service connection is not warranted.

The preponderance of the evidence is against the claim for 
service connection for a contusion of the coccyx.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.     

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in October 
2001, May 2003, January 2005, and March 2005 that informed 
her of the type of information and evidence necessary to 
substantiate her claims.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC), she was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from October 2001, May 2003, January 
2005, and March 2005 notified the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help her get such things as medical 
records, employment records, or records from other Federal 
agencies, but that she was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from October 2001, May 2003, January 
2005, and March 2005 contained specific requests that the 
veteran provide additional evidence in support of her claims.  
She was asked to tell VA about any other records that might 
exist to support her claims, and was informed that she should 
send information describing such additional evidence or the 
evidence itself to the RO.  In addition, she was supplied 
with the complete text of 38 C.F.R. § 3.159 by way of an SOC 
dated in April 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify her of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of her claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a contusion of the coccyx is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


